

Exhibit 10.72
[cologo.jpg]
                                MODIFICATION TO SECOND AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT


 
This Modification to Second Amended and Restated Loan and Security Agreement
(this “Modification”) is entered into by and between CHORDIANT SOFTWARE, INC.
(“Borrower”) and COMERICA BANK (“Bank”) as of this June _30_, 2008, at San Jose,
California.
 
RECITALS
 
 
This Modification is entered into upon the basis of the following facts and
understandings of the parties, which facts and understandings are acknowledged
by the parties to be true and accurate:
 
Bank and Borrower previously entered into a Second Amended and Restated Loan and
Security Agreement (Accounts and Inventory) dated March 8, 2006, which was
subsequently amended pursuant to that certain letter agreement dated March 11,
2008.  The Loan and Security Agreement and each modification shall collectively
be referred to herein as the “Agreement.”
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.
 
AGREEMENT
 
1. Incorporation by Reference. The Recitals and the documents referred to
therein are incorporated herein by this reference.  Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Agreement.
 
2. Modification to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in Section 3 hereof, the Agreement is hereby modified as
set forth below.
 
(a) Clause b. of Section 2.5 of the Agreement is hereby deleted in its entirety
and replaced with the following:
 
 
“b.           In connection with the financial accommodations provided to
Borrower under this Agreement, an annual fee in the amount of Eight Thousand
Five Hundred Dollars ($8,500), which shall be due and payable in arrears on June
_30_, 2009, and which shall be fully earned and non-refundable on the date of
payment thereof.  In the event that this Agreement is terminated prior to any
such payment date, Borrower shall pay to Bank the ratable portion of the annual
fee accrued since the last payment date through any such termination date.”


(b) Section 3.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:
 
 
“3.1           This Agreement shall remain in full force and effect until June
7, 2010, unless earlier terminated by notice by Borrower. Notice of such
termination by Borrower shall be effectuated by mailing of a registered or
certified letter not less than thirty (30) days prior to the effective date of
such termination, addressed to Bank at the address set forth herein and the
termination shall be effective as of the date so fixed in such notice.”
 

DELIB:2984911.3\125055-00295
 
 

--------------------------------------------------------------------------------

 



(c) Notwithstanding anything to the contrary in the Agreement, the address for
all notices to the Borrower shall be amended as follows:
 

 
“Address for Borrower Notices:
                     
20400 Stevens Creek Blvd
         
Suite 400
         
Cupertino, California 95014
         
Attention:  Chief Financial Officer
         
Fax number:  (408) 517-0270”.
       



3. Recertification of Authority.  Borrower certifies to Bank that:
 
 
(a)           the Amended and Restated Certificate of Incorporation and Bylaws
of Borrower delivered to Bank on or about March 8, 2006 remain in full force and
effect and have not been amended, rescinded or repealed in any respect, except
the Certificate of Amendment to Amended and Restated Certificate of
Incorporation filed with the State of Delaware, Secretary of State, Division of
Corporations on February 15, 2007 (a copy of which has been delivered to the
Bank); and
 
(b)           Borrower is in good standing in the State of Delaware and under
each jurisdiction in which it is authorized to do business, including the State
of California.


4. Legal Effect. The effectiveness of this Modification is conditioned upon
receipt by Bank of this Modification, and any other documents which Bank may
require to carry out the terms hereof.
 
(1)  
this Modification and any other documents which Bank may require to carry out
the terms hereof,

 
(2)  
a commitment fee in the amount of $8,500, which shall be fully earned and
non-refundable on the date of payment thereof, and

 
(3)  
all other fees and expenses of the Bank (including legal fees and expenses)
incurred in connection with the negotiation, investigation and drafting of this
Modification.

 
 
Except as specifically set forth in this Modification, all of the terms and
conditions of the Agreement remain in full force and effect.


5. Integration. This is an integrated Modification and supersedes all prior
negotiations and agreements regarding the subject matter hereof.  All amendments
hereto must be in writing and signed by the parties.
 
 


 
[Signatures on Next Page]

DELIB:2984911.3\125055-00295
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have agreed as of the date first set forth
above.
 


CHORDIANT SOFTWARE, INC.
   
COMERICA BANK
                             
By:
/s/  Peter Norman
   
By:
/s/ Robert R. Shutt
               
Its:
CHIEF FINANCIAL OFFICER
   
Its:
   SVP
                             
By:
                         
Its:
           




DELIB:2984911.3\125055-00295
 
 

--------------------------------------------------------------------------------

 
